Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 1, 2020

                                       No. 04-20-00007-CV

                                       AKF GROUP LLC,
                                           Appellant

                                                 v.

  Keath GARRISON and Kassie Garrison, Individually and as Next Friend of Karrah Garrison
     and Maycie Garrison, Minors; Haela Garrison; Ernest D. Copelin, Individually and as
  Representative of the Estate of Roper T. Nathon Copelin, Deceased' and Tangela M. Copelin,
                                            Appellees

                    From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CI00853
                            Honorable Laura Salinas, Judge Presiding


                                         ORDER
Sitting:         Rebeca C. Martinez, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On April 29, 2020, appellant filed a letter with this court stating that the parties have
worked to resolve their disputes and anticipate that their agreement will obviate the need for the
appellate relief sought. Appellant states that it will file a motion or a letter update on or before
May 29, 2020. Accordingly, it is ORDERED that this appeal is ABATED until May 29, 2020.
It is further ORDERED that appellant must file a notification regarding the status of the
settlement or a motion requesting an appropriate disposition of this appeal by May 29, 2020. See
TEX. R. APP. P. 42.1, 43.2; Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180 (Tex. App.—
San Antonio 2001, no pet.).

           It is so ORDERED on May 1, 2020.
                                                              PER CURIAM

ATTESTED TO ________________________
           Michael A. Cruz
            Clerk of Court